Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Kron, J.), imposed May 29, 2012, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant’s purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257 [2011]; People v Lopez, 6 NY3d 248 [2006]; People v Bookard, 68 AD3d 1128 [2009]) and, thus, does not preclude review of his excessive sentence claim. However, contrary to the defendant’s contention, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, P.J., Angiolillo, Balkin and Hall, JJ., concur.